Exhibit 10.1

 

ZALE CORPORATION

NON-EMPLOYEE DIRECTOR

EQUITY COMPENSATION PLAN
(As amended through November 2008)

 


1.                                   PREAMBLE


 

This Zale Corporation Non-Employee Director Equity Compensation Plan, as it may
be amended from time to time (the “Plan”), is intended to promote the interests
of Zale Corporation, a Delaware corporation (the “Company”), and its
stockholders by providing directors of the Company who are not employees of the
Company with appropriate incentives and rewards to serve on the board of
directors of the Company and to acquire a proprietary interest in the long-term
success of the Company.

 


2.                                   DEFINITIONS


 

As used in the Plan, the following definitions apply to the terms indicated
below:

 


(A)                              “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


 


(B)                             “CAUSE,” WHEN USED IN CONNECTION WITH A
PARTICIPANT’S REMOVAL OR RESIGNATION AS A MEMBER OF THE BOARD OF DIRECTORS,
SHALL MEAN (I) THE WILLFUL AND CONTINUED FAILURE BY THE PARTICIPANT
SUBSTANTIALLY TO PERFORM HIS OR HER DUTIES AND OBLIGATIONS TO THE COMPANY (OTHER
THAN ANY SUCH FAILURE RESULTING FROM HIS OR HER INCAPACITY DUE TO PHYSICAL OR
MENTAL ILLNESS) OR (II) THE WILLFUL ENGAGING BY THE PARTICIPANT IN MISCONDUCT
WHICH IS MATERIALLY INJURIOUS TO THE COMPANY.  FOR PURPOSES OF THIS
SECTION 2(B), NO ACT, OR FAILURE TO ACT, ON A PARTICIPANT’S PART SHALL BE
CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY THE PARTICIPANT IN
BAD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS OR HER ACTION OR OMISSION WAS
IN THE BEST INTERESTS OF THE COMPANY.  THE BOARD OF DIRECTORS SHALL DETERMINE
WHETHER A PARTICIPANT’S REMOVAL OR RESIGNATION AS A MEMBER OF THE BOARD OF
DIRECTORS IS FOR CAUSE.


 


(C)                              “CHANGE IN CONTROL” SHALL MEAN THE FIRST TO
OCCUR OF THE FOLLOWING:


 


(I)                                  ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT (OTHER THAN THE COMPANY OR ANY
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY), IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES;


 


(II)                               DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD OF
DIRECTORS, AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON
WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION
DESCRIBED IN CLAUSE (I), (III) OR (IV) OF THIS

 


 


DEFINITION) WHOSE ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS
(2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE
BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
THEREOF;


 


(III)                            THE STOCKHOLDERS OF THE COMPANY APPROVE A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER ENTITY, OTHER THAN (I) A
MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION OR (II) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
“PERSON” (AS HEREINABOVE DEFINED) ACQUIRES MORE THAN 50% OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR


 


(IV)                           THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(D)                             “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(E)                              “COMPANY STOCK” SHALL MEAN THE COMMON STOCK,
PAR VALUE $.01 PER SHARE, OF THE COMPANY.


 


(F)                                 A “DEFERRED STOCK UNIT” SHALL MEAN A UNIT
WHICH IS GRANTED PURSUANT TO THE TERMS OF SECTION 6 AND AS DESCRIBED IN
SECTION 8B.


 


(G)                              “DISABILITY” SHALL MEAN ANY PHYSICAL OR MENTAL
CONDITION THAT WOULD QUALIFY A PARTICIPANT FOR A DISABILITY BENEFIT UNDER THE
LONG-TERM DISABILITY PLAN MAINTAINED BY THE COMPANY AND APPLICABLE TO HIM OR
HER.


 


(H)                              “EFFECTIVE DATE” SHALL MEAN NOVEMBER 11, 2005.


 


(I)                                  “EQUITY AWARD” SHALL MEAN A DEFERRED STOCK
UNIT, AN OPTION, A SHARE OF RESTRICTED STOCK OR A RESTRICTED STOCK UNIT GRANTED
PURSUANT TO THE TERMS OF THE PLAN.


 


(J)                                 “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(K)                             THE “FAIR MARKET VALUE” OF A SHARE OF COMPANY
STOCK WITH RESPECT TO ANY DAY SHALL BE THE CLOSING PRICE OF COMPANY STOCK ON THE
DAY OF THE AWARD AS REPORTED ON THE NEW YORK STOCK EXCHANGE OR ON SUCH OTHER
SECURITIES EXCHANGE OR REPORTING SYSTEM AS MAY BE DESIGNATED BY THE BOARD OF
DIRECTORS.  IN THE EVENT THAT THE PRICE OF A SHARE OF COMPANY STOCK SHALL NOT BE
SO REPORTED, THE FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK SHALL BE
DETERMINED BY THE BOARD OF DIRECTORS IN ITS ABSOLUTE DISCRETION.

 

 

2


 


(L)                                  “OPTION” SHALL MEAN AN OPTION TO PURCHASE
SHARES OF COMPANY STOCK GRANTED PURSUANT TO SECTION 6(A) AND AS DESCRIBED IN
SECTION 7.


 


(M)                          “PARTICIPANT” SHALL MEAN A MEMBER OF THE BOARD OF
DIRECTORS WHO IS NOT AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY.


 


(N)                              A SHARE OF “RESTRICTED STOCK” SHALL MEAN A
SHARE OF COMPANY STOCK WHICH IS GRANTED PURSUANT TO THE TERMS OF SECTION 6 AND
AS DESCRIBED IN SECTION 8.


 


(O)                             A “RESTRICTED STOCK UNIT” SHALL MEAN A UNIT
WHICH IS GRANTED PURSUANT TO THE TERMS OF SECTION 6 AND AS DESCRIBED IN
SECTION 8A.


 


(P)                             “RULE 16B-3” SHALL MEAN THE RULE THUS DESIGNATED
AS PROMULGATED UNDER THE EXCHANGE ACT.


 


(Q)                             “SUBSIDIARY” SHALL MEAN ANY CORPORATION OR OTHER
ENTITY IN WHICH, AT THE TIME OF REFERENCE, THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, STOCK OR SIMILAR INTERESTS COMPRISING MORE THAN 50 PERCENT OF THE
COMBINED VOTING POWER OF ALL OUTSTANDING SECURITIES OF SUCH ENTITY.


 


(R)                                “VESTING DATE” SHALL MEAN THE DATE
ESTABLISHED BY THE BOARD OF DIRECTORS ON WHICH RESTRICTED STOCK AND RESTRICTED
STOCK UNITS VEST.


 


3.                                   STOCK SUBJECT TO THE PLAN


 


(A)                              SHARES AVAILABLE FOR EQUITYAWARDS


 

The total number of shares of Company Stock with respect to which EquityAwards
may be granted shall not exceed 250,000 shares, with not more than 100,000
shares to be granted as Deferred Stock Units, Restricted Stock or Restricted
Stock Unit awards.  Such shares may be authorized but unissued Company Stock or
authorized and issued Company Stock held in the Company’s treasury or acquired
by the Company for the purposes of the Plan.  The Board of Directors may direct
that any stock certificate evidencing shares of Company Stock issued pursuant to
the Plan shall bear a legend setting forth such restrictions on transferability
as may apply to such shares pursuant to the Plan.

 


(B)                             ADJUSTMENT FOR CHANGE IN CAPITALIZATION


 

If there is any change in the outstanding shares of Company Stock by reason of a
stock dividend or distribution, stock split-up, recapitalization, combination or
exchange of shares, or by reason of any merger, consolidation, spin-off or other
corporate reorganization in which the Company is the surviving corporation, the
number of shares available for issuance both in the aggregate and with respect
to each outstanding EquityAward, and the price per share under each outstanding
Option, shall be proportionately adjusted by the Board of Directors, whose
determination shall be final and binding.  After any adjustment made pursuant to
this Section 3(b), the number of shares subject to each outstanding EquityAward
shall be rounded to the nearest whole number.

 

 

3


 


(C)                              RE-USE OF SHARES


 

Any shares subject to an EquityAward that remain unissued upon the cancellation
or termination of such EquityAward for any reason whatsoever shall again become
available for EquityAwards under the Plan.

 


(D)                             NO REPRICING


 

Absent stockholder approval, the Board of Directors shall not have any
authority, with or without the consent of the affected holders of Options, to
“reprice” an Option after the date of its initial grant with a lower exercise
price in substitution for the original exercise price.  This paragraph may not
be amended, altered or repealed by the Board of Directors without approval of
the stockholders of the Company.

 


4.                                   ADMINISTRATION OF THE PLAN


 

The Plan shall be administered by the Board of Directors.  The Board of
Directors shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan and the terms of any
EquityAwards issued under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary or appropriate.  Decisions of
the Board of Directors shall be final and binding on all parties.  Unless
determined otherwise by the Board of Directors, the authority of the Board of
Directors to administer the Plan is delegated to the Compensation Committee of
the Board of Directors.

 

No member of the Board of Directors shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Board of Directors and each other director or
employee of the Company to whom any duty or power relating to the administration
or interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board of Directors) arising out of any action,
omission or determination relating to the Plan, unless, in either case, such
action, omission or determination was taken or made by such member, director or
employee in bad faith and without reasonable belief that it was in the best
interests of the Company.

 


5.                                   ELIGIBILITY


 

The persons who shall be eligible to receive EquityAwards pursuant to the Plan
shall be such members of the Board of Directors who are not employees of the
Company or a Subsidiary.

 


6.                                   EQUITYAWARDS UNDER THE PLAN


 


EQUITYAWARDS GRANTED UNDER THE PLAN SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH IN THE PLAN, AND SHALL BE EVIDENCED BY AN EQUITYAWARD AGREEMENT WHICH
SHALL NOT BE INCONSISTENT WITH THE PROVISIONS OF THE PLAN.


 


(A)                              ANNUAL AWARDS.  FOLLOWING EACH ANNUAL MEETING
OF STOCKHOLDERS, PARTICIPANTS SHALL RECEIVE SUCH COMBINATION OF OPTIONS,
RESTRICTED STOCK AND RESTRICTED

 

 

4


 


STOCK UNITS AS THE BOARD OF DIRECTORS SHALL FROM TIME-TO-TIME DETERMINE (THE
“ANNUAL AWARD”).


 


(B)                             OTHER AWARDS.  UPON THE INITIAL ELECTION TO THE
BOARD OF DIRECTORS OF ANY PERSON WHO IS A PARTICIPANT (OTHER THAN THROUGH AN
INITIAL ELECTION BY THE COMPANY’S STOCKHOLDERS AT AN ANNUAL MEETING OF
STOCKHOLDERS), SUCH PERSON SHALL BE GRANTED A PRO RATA PORTION OF THE ANNUAL
AWARD BASED UPON THE NUMBER OF FULL CALENDAR MONTHS ELAPSED SINCE THE MOST
RECENT ANNUAL MEETING OF STOCKHOLDERS.


 


(C)                              ELECTIVE AWARDS.  AT THE ELECTION OF THE BOARD
OF DIRECTORS OR INDIVIDUAL PARTICIPANTS, A PARTICIPANT SHALL RECEIVE A GRANT OF
DEFERRED STOCK UNITS IN LIEU OF A PORTION OR ALL OF THE CASH RETAINER AND
MEETING AND OTHER FEES PAYABLE TO THE PARTICIPANT FOR SERVING ON THE BOARD OF
DIRECTORS, PROVIDED THAT SUCH ELECTION IS MADE IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE.


 

 


7.                                   OPTIONS


 


(A)                              EXERCISE PRICE


 

The exercise price per share of an Option shall be the Fair Market Value of a
share of Company Stock on the date the Option is granted.

 


(B)                             TERM AND EXERCISE OF OPTIONS


 


(I)                                  UNLESS THE BOARD, IN ITS DISCRETION,
DETERMINES OTHERWISE, EACH OPTION SHALL BECOME FULLY EXERCISABLE ON THE EARLIER
OF THE FIRST ANNIVERSARY OF THE DATE OF GRANTOR THE NEXT ANNUAL MEETING OF
STOCKHOLDERS OF THE COMPANY FOLLOWING THE DATE OF GRANT.  THE EXPIRATION DATE OF
EACH OPTION SHALL BE TEN YEARS AFTER THE DATE OF GRANT; PROVIDED, HOWEVER, THAT
IF THE EXPIRATION DATE WOULD OCCUR DURING A PERIOD IN WHICH THE PARTICIPANT IS
PROHIBITED FROM TRADING IN THE COMPANY STOCK PURSUANT TO THE PROVISIONS OF THE
COMPANY’S INSIDER TRADING POLICY, THEN THE EXPIRATION DATE SHALL BE EXTENDED AND
SUCH OPTION SHALL EXPIRE ON THE 30TH DAY AFTER THE PROHIBITION AGAINST TRADING
UNDER THE COMPANY’S INSIDER TRADING POLICY HAS CEASED TO BE IN EFFECT.


 


(II)                               AN OPTION MAY BE EXERCISED FOR ALL OR ANY
PORTION OF THE SHARES AS TO WHICH IT IS EXERCISABLE; PROVIDED, THAT NO PARTIAL
EXERCISE OF AN OPTION SHALL BE FOR AN AGGREGATE EXERCISE PRICE OF LESS THAN
$1,000.  THE PARTIAL EXERCISE OF AN OPTION SHALL NOT CAUSE THE EXPIRATION,
TERMINATION OR CANCELLATION OF THE REMAINING PORTION THEREOF.


 


(III)                            AN OPTION SHALL BE EXERCISED BY DELIVERING
NOTICE TO THE COMPANY’S PRINCIPAL OFFICE, TO THE ATTENTION OF ITS SECRETARY (OR
THE SECRETARY’S DESIGNEE), NO LESS THAN ONE BUSINESS DAY IN ADVANCE OF THE
EFFECTIVE DATE OF THE PROPOSED EXERCISE.  SUCH NOTICE SHALL SPECIFY THE NUMBER
OF SHARES OF COMPANY STOCK WITH RESPECT TO WHICH THE OPTION IS BEING EXERCISED
AND THE EFFECTIVE DATE OF

 

 

5


 


THE PROPOSED EXERCISE AND SHALL BE SIGNED BY THE PARTICIPANT OR OTHER PERSON
THEN HAVING THE RIGHT TO EXERCISE THE OPTION.  SUCH NOTICE MAY BE WITHDRAWN AT
ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OF THE PROPOSED EXERCISE.  PAYMENT FOR SHARES OF
COMPANY STOCK PURCHASED UPON THE EXERCISE OF AN OPTION SHALL BE MADE ON THE
EFFECTIVE DATE OF SUCH EXERCISE BY ONE OR A COMBINATION OF THE FOLLOWING MEANS:
(I) IN CASH, BY CERTIFIED CHECK, BANK CASHIER’S CHECK OR WIRE TRANSFER;
(II) SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS, IN SHARES OF COMPANY
STOCK OWNED BY THE PARTICIPANT FOR AT LEAST SIX MONTHS PRIOR TO THE DATE OF
EXERCISE AND VALUED AT THEIR FAIR MARKET VALUE ON THE EFFECTIVE DATE OF SUCH
EXERCISE; OR (III) SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS, BY SUCH
OTHER PROVISION AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME AUTHORIZE.  ANY
PAYMENT IN SHARES OF COMPANY STOCK SHALL BE EFFECTED BY THE DELIVERY OF SUCH
SHARES TO THE SECRETARY (OR THE SECRETARY’S DESIGNEE) OF THE COMPANY, DULY
ENDORSED IN BLANK OR ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN BLANK,
TOGETHER WITH ANY OTHER DOCUMENTS AND EVIDENCES AS THE SECRETARY (OR THE
SECRETARY’S DESIGNEE) OF THE COMPANY SHALL REQUIRE.


 


(IV)                           CERTIFICATES FOR SHARES OF COMPANY STOCK
PURCHASED UPON THE EXERCISE OF AN OPTION SHALL BE ISSUED IN THE NAME OF THE
PARTICIPANT OR OTHER PERSON ENTITLED TO RECEIVE SUCH SHARES, AND DELIVERED TO
THE PARTICIPANT OR SUCH OTHER PERSON AS SOON AS PRACTICABLE FOLLOWING THE
EFFECTIVE DATE ON WHICH THE OPTION IS EXERCISED.


 


(C)                              EFFECT OF TERMINATION OF DIRECTORSHIP


 


(I)                                  UNLESS THE BOARD OF DIRECTORS SHALL
DETERMINE OTHERWISE, IN THE EVENT OF A PARTICIPANT’S REMOVAL OR RESIGNATION AS A
MEMBER OF THE BOARD OF DIRECTORS FOR ANY REASON OTHER THAN CAUSE, DISABILITY OR
DEATH: (I) OPTIONS GRANTED TO SUCH PARTICIPANT, TO THE EXTENT THAT THEY WERE
EXERCISABLE AT THE TIME OF SUCH REMOVAL OR RESIGNATION, SHALL REMAIN EXERCISABLE
UNTIL THE DATE THAT IS THREE MONTHS AFTER SUCH REMOVAL OR RESIGNATION, ON WHICH
DATE THEY SHALL EXPIRE; AND (II) OPTIONS GRANTED TO SUCH PARTICIPANT, TO THE
EXTENT THAT THEY WERE NOT EXERCISABLE AT THE TIME OF SUCH REMOVAL OR
RESIGNATION, SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH REMOVAL
OR RESIGNATION.  THE THREE-MONTH PERIOD DESCRIBED IN THIS SECTION 7(C)(I) SHALL
BE EXTENDED TO ONE YEAR IN THE EVENT OF THE PARTICIPANT’S DEATH DURING SUCH
THREE-MONTH PERIOD.  NOTWITHSTANDING THE FOREGOING, NO OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF ITS TERM.


 


(II)                               UNLESS THE BOARD OF DIRECTORS SHALL DETERMINE
OTHERWISE, IN THE EVENT OF A PARTICIPANT’S REMOVAL OR RESIGNATION AS A MEMBER OF
THE BOARD OF DIRECTORS ON ACCOUNT OF THE DISABILITY OR DEATH OF THE PARTICIPANT:
(I) OPTIONS GRANTED TO SUCH PARTICIPANT, TO THE EXTENT THAT THEY WERE
EXERCISABLE AT THE TIME OF SUCH REMOVAL OR RESIGNATION, SHALL REMAIN EXERCISABLE
UNTIL THE FIRST ANNIVERSARY OF SUCH REMOVAL OR RESIGNATION, ON WHICH DATE THEY
SHALL EXPIRE; AND (II) OPTIONS GRANTED TO SUCH PARTICIPANT, TO THE EXTENT THAT
THEY WERE NOT EXERCISABLE AT THE TIME OF SUCH REMOVAL OR RESIGNATION, SHALL
EXPIRE AT THE CLOSE OF BUSINESS ON THE DATE OF

 

 

6


 


SUCH REMOVAL OR RESIGNATION.  NOTWITHSTANDING THE FOREGOING, NO OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF ITS TERM.


 


(III)                            IN THE EVENT OF A PARTICIPANT’S REMOVAL OR
RESIGNATION AS A MEMBER OF THE BOARD OF DIRECTORS FOR CAUSE, ALL OUTSTANDING
OPTIONS GRANTED TO SUCH PARTICIPANT SHALL EXPIRE AT THE COMMENCEMENT OF BUSINESS
ON THE DATE OF SUCH REMOVAL OR RESIGNATION.


 


(D)                             ACCELERATION OF EXERCISE DATE UPON CHANGE IN
CONTROL


 

Upon the occurrence of a Change in Control, each Option granted under the Plan
and outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.  In addition, in the event of a potential
Change in Control, the Board of Directors may in its discretion, cancel any
outstanding Options and pay to the holders thereof, in cash or stock, or any
combination thereof, the value of such Options based upon the price per share of
Company Stock to be received by shareholders of the Company in the transaction
giving rise to the Change in Control less the exercise price of each Option.

 


8.                                   RESTRICTED STOCK


 


(A)                              VESTING DATE


 

At the time of the grant of shares of Restricted Stock, the Board of Directors
shall establish a Vesting Date (or Vesting Dates) with respect to such shares. 
Provided that all conditions to the vesting of shares of Restricted Stock
imposed pursuant to Section 8(b) are satisfied, upon the occurrence of the
Vesting Date with respect to shares of Restricted Stock, such shares shall vest
and the restrictions of Section 8(b) shall cease to apply to such shares. 
Unless the Board of Directors determines otherwise, the Vesting Date of
Restricted Stock shall  be the earlier of the first anniversary of date of grant
or the date of the next annual meeting of stockholders of the Company following
the date of grant.

 


(B)                             CONDITIONS TO VESTING


 

At the time of the grant of shares of Restricted Stock, the Board of Directors
may impose such restrictions or conditions to the vesting of such shares as it,
in its absolute discretion, deems appropriate.  By way of example and not by way
of limitation, the Board of Directors may require, as a condition to the vesting
of any class or classes of shares of Restricted Stock, that the Participant or
the Company achieves such performance goals as the Board of Directors may
specify.

 


(C)                              RESTRICTIONS ON TRANSFER PRIOR TO VESTING


 

Prior to the vesting of a share of Restricted Stock, no transfer of a
Participant’s rights with respect to such share, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such share, and all of the rights
related thereto, shall be forfeited by the Participant.

 

 

7


 


(D)                             DIVIDENDS ON RESTRICTED STOCK


 

The Board of Directors in its discretion may require that any dividends paid on
shares of Restricted Stock shall be held in escrow until all restrictions on
such shares have lapsed.

 


(E)                              ISSUANCE OF CERTIFICATES


 

Reasonably promptly after the date of grant with respect to shares of Restricted
Stock, the Company shall cause to be issued a stock certificate, registered in
the name of the Participant to whom such shares were granted, evidencing such
shares; provided, that the Company shall not cause such a stock certificate to
be issued unless it has received a stock power duly endorsed in blank with
respect to such shares.  Each such stock certificate shall bear the following
legend:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the Zale
Corporation Non-Employee Director Equity Compensation Plan, and such rules,
regulations and interpretations as the Zale Corporation Board of Directors may
adopt.  Copies of the Plan and, if any, rules, regulations and interpretations
are on file in the office of the Secretary of Zale Corporation, 901 West Walnut
Hill Lane, Irving, Texas 75038-1003.

 

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

 

Each certificate issued pursuant to this Section 8(e), together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be held by the Company unless the Board of Directors determines otherwise.

 


(F)                                 VOTING RIGHTS OF RESTRICTED STOCK


 


DURING THE RESTRICTED PERIOD, PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK
MAY EXERCISE FULL VOTING RIGHTS WITH RESPECT TO THE SHARES.


 


(G)                              CONSEQUENCES OF VESTING


 

Upon the vesting of a share of Restricted Stock pursuant to the terms of the
Plan, the restrictions of Section 8(c) shall cease to apply to such share. 
Reasonably promptly after a share of Restricted Stock vests, the Company shall
cause to be delivered to the Participant to whom such shares were granted, a
certificate evidencing such share, free of the legend set forth in
Section 8(e).  Notwithstanding the foregoing, such share still may be subject to
restrictions on transfer as a result of applicable securities laws.

 


(H)                              EFFECT OF TERMINATION OF DIRECTORSHIP


 


(I)                                  UNLESS THE BOARD OF DIRECTORS PROVIDES
OTHERWISE, DURING THE 90 DAYS FOLLOWING A PARTICIPANT’S REMOVAL OR RESIGNATION
AS A MEMBER OF THE

 

 

8


 


BOARD OF DIRECTORS FOR ANY REASON OTHER THAN CAUSE, THE COMPANY SHALL HAVE THE
RIGHT TO REQUIRE THE RETURN OF ANY SHARES TO WHICH RESTRICTIONS ON
TRANSFERABILITY APPLY, IN EXCHANGE FOR WHICH THE COMPANY SHALL REPAY TO THE
PARTICIPANT (OR THE PARTICIPANT’S ESTATE) ANY AMOUNT PAID BY THE PARTICIPANT FOR
SUCH SHARES.  IN THE EVENT THAT THE COMPANY REQUIRES SUCH A RETURN OF SHARES, IT
ALSO SHALL HAVE THE RIGHT TO REQUIRE THE RETURN OF ALL DIVIDENDS PAID ON SUCH
SHARES, WHETHER BY TERMINATION OF ANY ESCROW ARRANGEMENT UNDER WHICH SUCH
DIVIDENDS ARE HELD OR OTHERWISE.


 


(II)                               IN THE EVENT OF A PARTICIPANT’S REMOVAL OR
RESIGNATION AS A MEMBER OF THE BOARD OF DIRECTORS FOR CAUSE, ALL SHARES OF
RESTRICTED STOCK GRANTED TO SUCH PARTICIPANT WHICH HAVE NOT VESTED AS OF THE
DATE OF SUCH REMOVAL OR RESIGNATION SHALL IMMEDIATELY BE RETURNED TO THE
COMPANY, TOGETHER WITH ANY DIVIDENDS PAID ON SUCH SHARES, IN RETURN FOR WHICH
THE COMPANY SHALL REPAY TO THE PARTICIPANT ANY AMOUNT PAID FOR SUCH SHARES.


 


(I)                                  EFFECT OF CHANGE IN CONTROL


 

Upon the occurrence of a Change in Control, all outstanding shares of Restricted
Stock which have not theretofore vested shall immediately vest.

 


8A.                        RESTRICTED STOCK UNITS


 


(A)                              VESTING


 

At the time of the grant of Restricted Stock Units, the Board of Directors shall
establish a Vesting Date (or Vesting Dates) with respect thereto.  Provided that
all conditions to the vesting of Restricted Stock Units imposed pursuant to
Section (b) are satisfied, upon the occurrence of the Vesting Date with respect
to Restricted Stock Units, such Restricted Stock Units shall vest and the
restrictions of Section (b) shall cease to apply thereto.  Unless the Board of
Directors determines otherwise, the Vesting Date of Restricted Stock Units shall
be the earlier of the first anniversary of the date of grant or the date of the
next annual meeting of stockholders of the Company following the date of grant.

 


(B)                             CONDITIONS TO VESTING


 

At the time of the grant of Restricted Stock Units, the Board of Directors may
impose such restrictions or conditions to the vesting of such Restricted Stock
Units as it, in its absolute discretion, deems appropriate.  By way of example
and not by way of limitation, the Board of Directors may require, as a condition
to the vesting of any Restricted Stock Units, that the Participant or the
Company achieves such performance goals as the Board of Directors may specify.

 


(C)                              RESTRICTIONS ON TRANSFER


 

Prior to payment of a Restricted Stock Unit, no transfer of a Participant’s
rights with respect thereto, whether voluntary or involuntary, by operation of
law or otherwise, shall be

 

 

9


 

permitted.  Immediately upon any attempt to transfer such rights, such
Restricted Stock Unit, and all of the rights related thereto, shall be forfeited
by the Participant.

 


(D)                             NO DIVIDENDS FOR RESTRICTED STOCK UNITS


 

No dividends shall be payable with respect to Restricted Stock Units.  Unless
otherwise provided by the Board of Directors the Participant shall be entitled
to receive, currently or on a deferred basis, amounts equivalent to cash, stock
or other property dividends on Company Stock (“Dividend Equivalents”) with
respect to the number of shares of Company Stock covered by the Restricted Stock
Units.  The Board of Directors may provide that the Dividend Equivalents shall
be deemed to have been reinvested in additional Restricted Stock Units or
otherwise reinvested and may provide that the Dividend Equivalents are subject
to the same Vesting Date and other conditions as the Restricted Stock Units.

 


(E)                              NO VOTING RIGHTS FOR RESTRICTED STOCK UNITS


 


HOLDERS OF RESTRICTED STOCK UNITS SHALL NOT HAVE ANY VOTING RIGHTS WITH RESPECT
TO RESTRICTED STOCK UNITS.


 


(F)                                 PAYMENT OF RESTRICTED STOCK UNITS


 

Upon the vesting of a Restricted Stock Unit pursuant to the terms of the Plan,
the Company promptly shall cause to be delivered to the Participant a number of
shares of Company Stock equal to the number of Restricted Stock Units granted by
the Board of Directors (and any additional Restricted Stock Units or other
amounts credited with respect to Dividend Equivalents), unless the Board of
Directors in its sole discretion determines that payment shall be made instead
by delivering an amount of cash equal to the Fair Market Value thereof.  A
Participant or, at the time of the grant, the Board of Directors may elect to
defer such receipt of the delivery of shares of Company Stock that would
otherwise be due to the Participant by virtue of the vesting of a Restricted
Stock Unit, provided such deferral election is made in accordance with the
requirements of Section 409A of the Code.  Notwithstanding the foregoing, such
shares may be subject to restrictions on transfer as a result of applicable
securities laws.

 


(G)                              EFFECT OF TERMINATION OF DIRECTORSHIP


 

In the event a Participant’s resignation or removal for Cause as a member of the
Board of Directors, all Restricted Stock Units granted to such Participant which
have not vested as of the date of such resignation or removal (and any
additional Restricted Stock Units or other amounts credited with respect to
Dividend Equivalents) shall immediately be forfeited.

 


(H)                              EFFECT OF CHANGE IN CONTROL


 

Upon the occurrence of a Change in Control, all outstanding Restricted Stock
Units which have not theretofore vested shall immediately vest.

 

8B.                        DEFERRED STOCK UNITS

 


(A)                              VESTING

 

 

10


 

Deferred Stock Units shall be fully vested at all times.

 


(B)        RESTRICTIONS ON TRANSFER


 

Prior to payment of a Deferred Stock Unit, no transfer of a Participant’s rights
with respect thereto, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such Deferred Stock Unit, and all of the rights related thereto, shall
be forfeited by the Participant.

 


(C)        NO DIVIDENDS FOR DEFERRED STOCK UNITS


 

No dividends shall be payable with respect to Deferred Stock Units.  Unless
otherwise provided by the Board of Directors the Participant shall be entitled
to receive, currently or on a deferred basis, Dividend Equivalents with respect
to the number of shares of Company Stock covered by the Deferred Stock Units. 
The Board of Directors may provide that the Dividend Equivalents shall be deemed
to have been reinvested in additional Deferred Stock Units or otherwise
reinvested.

 


(D)        NO VOTING RIGHTS FOR DEFERRED STOCK UNITS


 


HOLDERS OF RESTRICTED STOCK UNITS SHALL NOT HAVE ANY VOTING RIGHTS WITH RESPECT
TO DEFERRED STOCK UNITS.


 


(E)        PAYMENT OF DEFERRED STOCK UNITS


 

On the payment date elected by the Board of Directors or a Participant, the
Company promptly shall cause to be delivered to the Participant a number of
shares of Company Stock equal to the number of Deferred Stock Units granted to
the Participant (and any additional Deferred Stock Units or other amounts
credited with respect to Dividend Equivalents), unless the Board of Directors in
its sole discretion determines that payment shall be made instead by delivering
an amount of cash equal to the Fair Market Value thereof.  Notwithstanding the
foregoing, such shares may be subject to restrictions on transfer as a result of
applicable securities laws.

 


(F)         EFFECT OF CHANGE IN CONTROL


 

Upon the occurrence of a Change in Control that is a Section 409A Change in
Control as defined in Appendix A, the Company shall promptly (but in all events
within 2-1/2 months) pay to the Participant all outstanding Deferred Stock Units
(and any additional Deferred Stock Units or other amounts credited with respect
to Dividend Equivalents) by delivering an amount of cash equal to the Fair
Market Value thereof.  Upon the occurrence of any other Change in Control (i) as
of the date of the Change of Control the Company shall credit to an account for
the Participant the Fair Market Value of the Deferred Stock Units granted to the
Participant (and any additional Deferred Stock Units or other amounts credited
with respect to Dividend Equivalents) and (ii) the Company shall pay the value
of the account together with interest at the rate of 10% per annum to the
Participant in accordance with paragraph (e) of this Section.

 

 

11



 


9.         REQUIRED HOLDINGS


 

Notwithstanding anything in Sections 7, 8, 8A or 8B to the contrary, by
accepting a grant hereunder, each Participant agrees to hold and not dispose of
any securities received hereunder to the extent required by the Company’s
director equity ownership guidelines in place as of the date of the grant.

 


10.       RIGHTS AS A STOCKHOLDER


 

No person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Option, Restricted Stock Unit, or
Deferred Stock Unit until the date of issuance of a stock certificate with
respect to such shares of Company Stock.  Except as otherwise expressly provided
in Section 3(b), no adjustment to any Option, Restricted Stock Unit, or Deferred
Stock Unit shall be made for regular cash dividends or other rights for which
the record date occurs prior to the date such stock certificate is issued.

 


11.       NO RIGHT TO EQUITYAWARD


 

Other than as specifically provided in the Plan, no person shall have any claim
or right to receive an EquityAward hereunder.  The Board of Director’s granting
of an EquityAward to a Participant at any time shall neither require the Board
of Directors to grant any other EquityAward to such Participant or other person
at any time nor preclude the Board of Directors from making subsequent grants to
such Participant or any other person.

 


12.       SECURITIES MATTERS


 

The Company shall be under no obligation to effect the registration pursuant to
the Securities Act of 1933 of any interests in the Plan or any shares of Company
Stock to be issued hereunder or to effect similar compliance under any state
laws.  Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of the New York Stock Exchange and any other securities exchange on
which shares of Company Stock are traded.  Certificates evidencing shares of
Company Stock issued pursuant to the terms hereof, may bear such legends, as the
Board of Directors, in its sole discretion, deems necessary or desirable to
insure compliance with applicable securities laws.

 

The transfer of any shares of Company Stock hereunder shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares is in compliance with all applicable laws, regulations
of governmental authority and the requirements of the New York Stock Exchange
and any other securities exchange on which shares of Company Stock are traded. 
The Board of Directors may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company stock hereunder in order to allow the issuance
of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws.  The Company shall inform the Participant in writing of the
Board of Director’s decision to defer the

 

 

12


 

effectiveness of a transfer.  During the period of such a deferral in connection
with the exercise of an Option, the Participant may, by written notice, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.

 


13.       NOTIFICATION OF ELECTION UNDER SECTION 83(B) OF THE CODE


 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in Section 83(b)), such Participant shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under the authority of Code
Section 83(b).

 


14.       WITHHOLDING TAXES


 

Whenever cash is to be paid pursuant to an EquityAward, the Company shall have
the right to deduct therefrom an amount sufficient to satisfy any federal, state
and local withholding tax requirements related thereto.

 

Whenever shares of Company Stock are to be delivered either pursuant to an
Equity Award, the Company shall have the right to require the Participant to
remit to the Company in cash an amount sufficient to satisfy any federal, state
and local withholding tax requirements related thereto.  With the approval of
the Board of Directors, which it shall have sole discretion to grant, a
Participant may satisfy the foregoing requirement by electing to have the
Company withhold from delivery shares of Company Stock having a value equal to
the amount of tax required to be withheld.  Such shares shall be valued at their
Fair Market Value on the date as of which the amount of tax to be withheld is
determined (the “Tax Date”).  Fractional share amounts shall be settled in
cash.  Such a withholding election may be made with respect to all or any
portion of the shares to be delivered pursuant to an  Award.  To the extent
required for such a withholding of stock to qualify for the exemption available
under Rule 16b-3, such an election by a grantee whose transactions in Company
Stock are subject to Section 16(b) of the Exchange Act shall be: (i) subject to
the approval of the Board of Directors in its sole discretion; (ii) irrevocable;
(iii) made no sooner than six months after the grant of the award with respect
to which the election is made; and (iv) made at least six months prior to the
Tax Date unless such withholding election is in connection with exercise of an
Option and both the election and the exercise occur prior to the Tax Date in a
“window period” of ten business days beginning on the third day following
release of the Company’s quarterly or annual summary statement of sales and
earnings.

 


15.       AMENDMENT OR TERMINATION OF THE PLAN


 

Except as provided in Section 3(d), the Board of Directors may, at any time,
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that stockholder approval shall be required if and to the
extent required by Rule 16b-3 or the New York Stock Exchange or any other
securities exchange on which shares of the Company Stock are traded.  Nothing
herein shall restrict the Board of Director’s ability to exercise its
discretionary authority pursuant to Section 4, which discretion may be exercised
without

 

 

13


 

amendment to the Plan.  No action hereunder may, without the consent of a
Participant, reduce the Participant’s rights under any outstanding EquityAward.

 


16.       NO OBLIGATION TO EXERCISE


 

The grant to a Participant of an Option shall impose no obligation upon such
Participant to exercise such Option.

 


17.       TRANSFERS UPON DEATH; NONASSIGNABILITY


 

Upon the death of a Participant outstanding EquityAward granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution.  No transfer of an
EquityAward by will or the laws of descent and distribution shall be effective
to bind the Company unless the Company shall have been furnished with
(a) written notice thereof and with a copy of the will and/or such evidence as
the Board of Directors may deem necessary to establish the validity of the
transfer and (b) an agreement by the transferee to comply with all the terms and
conditions of the EquityAward that are or would have been applicable to the
Participant and to be bound by the acknowledgments made by the Participant in
connection with the grant of the EquityAward.

 

During a Participant’s lifetime, the Board of Directors may permit the transfer,
assignment or other encumbrance of an outstanding EquityAward unless the award
is meant to qualify for the exemptions available under Rule 16b-3 and the Board
of Directors and the Participant intend that it shall continue to so qualify.

 


18.       EXPENSES AND RECEIPTS


 

The expenses of the Plan shall be paid by the Company.  Any proceeds received by
the Company in connection with the exercise of any Option by a Participant will
be used for general corporate purposes.

 


19.       FAILURE TO COMPLY


 

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan, unless such failure is remedied by such Participant (or
beneficiary) within ten days after notice of such failure by the Board of
Directors, shall be grounds for the cancellation and forfeiture of such
EquityAward, in whole or in part, as the Board of Directors, in its sole
discretion, may determine.

 


20.       EFFECTIVE DATE AND TERM OF PLAN


 

The Plan shall be effective as of the Effective Date.  Unless earlier terminated
by the Board of Directors, the right to grant Options under the Plan will
terminate on the tenth anniversary of the Effective Date.  Options outstanding
at the termination of the Plan will remain in effect according to their terms
and the provisions of the Plan.

 

 

14



 


21.       APPLICABLE LAW


 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws thereunder.

 

 

15


 

APPENDIX A

 

“409A Change in Control” means and shall be deemed to have occurred as of the
date of the first to occur of the following events:

 

(a)        Any Person or Group acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company.  However, if any
Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a 409A
Change in Control.  An increase in the percentage of stock owned by any Person
or Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection.  This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

 

(b)        Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company.  However, if any Person or Group is
considered to own 30% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a 409A Change in Control;

 

(c)        A majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

 

(d)        Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.   However, no 409A Change in Control
shall be deemed to occur under this subsection (d) as a result of a transfer to:

 

(i)         A shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;

 

(ii)        An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

 

(iii)       A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of the Company; or

 

 

16


 

(iv)       An entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii) above.

 

For these purposes, the term:

 

(i)  “Person” shall mean an individual, Company, association, joint stock
company, business trust or other similar organization, partnership, limited
liability company, joint venture, trust, unincorporated organization or
government or agency, instrumentality or political subdivision thereof.

 

(ii)  The term “Group” shall have the meaning set forth in Rule13d-5 of the
Securities Exchange Commission, modified to the extent necessary to comply with
Treasury Regulation Section 1.409A-3(g)(5)(v)(B), or any successor thereto in
effect at the time a determination of whether a Change of Control has occurred
is being made.  Persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.  Persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

 

17